Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 16, Lines 3-4, “the pumper arm assembly 112” should read “the pumper arm assembly 102”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gilmore (US 5,833,256 A).
	Gilmore (Figures 1-3; Col. 5, Lines 59-63; Col. 6, Lines 18-42; Col. 7, Lines 31-33) teaches a pump-action mobility vehicle comprising: a frame (main framework 10); 5at least one pumper arm (drive column 76) connected to the frame and configured to pivot rearward and movable footrest assembly 66) slidably mounted with respect to the frame and connected to the pumper arm such that the foot slide moves forward and rearward in response to the pumping action; 10a steering arm (shaft 81) connected through the pumper arm to a steering mechanism that is arranged to control a direction of travel of the vehicle; a belt or chain (endless chain 56) connected around a free spinning wheel and a drive wheel (sprocket wheels 58 and 60), wherein the drive wheel is fixed to a driving axle (wheel axle 40) to drive movement of the driving axle in response to movement of the drive wheel; and 15a driving mechanism (propulsion wheel assembly 18) arranged on the belt or chain and configured to drive the belt or chain in a forward direction in response to movement of the pumper arm when the driving mechanism is in a forward driving configuration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 5,833,256 A) in view of Goto (US 8,851,215 B2).
	Regarding claims 8, 9, and 10, Gilmore teaches the vehicle of claim 1 as discussed above. However, Gilmore does not teach a motor configured to provide a power assist to help drive the vehicle. Neither he teaches a selector switch that enables an operator to select how much 
	Goto teaches a motor (electric motor 58, 458, 658, 758, and 858) configured to provide a power assist to help drive the vehicle. Goto further teaches a selector switch (grip 416, 516, 616, 716, and 816) that enables an operator to select how much assistance to receive from the motor, wherein the selector switch enables the operator to select anywhere between zero assistance to maximum assistance from the motor.
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Gilmore device, in view of Goto, with a power assist motor. In this configuration, the user can be sufficiently assisted when starting out or climbing a hill, and a speed of the electric bicycle can be prevented from becoming excessive when on a flat terrain (Goto; Col. 5, Lines 28-31).
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 11 teaches a drive mechanism configured to selectively engage the chain or belt assembly to drive the chain or belt assembly in a desired direction. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 17 teaches a steering arm connected to the pump arm through a universal joint, wherein the universal joint is aligned with a center of the pivot point; and 5a steering bar connected to a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach mobility vehicles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611